Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faulkner et al (WO 2016/141008).
With regards to claim 1, Faulkner teaches a pumpable resin system for installation of mine bolts (paragraph 5) comprising:
A resin injection cylinder comprising a resin chamber and a resin hydraulic cylinder (paragraphs 5, 6 and 10)
A catalyst injection cylinder comprising a catalyst chamber and a catalyst hydraulic cylinder (paragraphs 5, 6 and 10), the resin hydraulic cylinder synchronized with the catalyst hydraulic cylinder (paragraph 31, claim 6)
A hydraulic pump in fluid communication with the resin hydraulic cylinder and the catalyst hydraulic cylinder (paragraphs 5, 6, 10 and 31)
A hydraulic reservoir in fluid communication with the hydraulic pump (Figure 133 item 113)
A delivery line in fluid communication with the resin injection cylinder and the catalyst injection cylinder, the delivery line configured to deliver resin and catalyst from the resin injection cylinder and catalyst injection cylinder into a borehole (paragraph 6)
Where the resin hydraulic cylinder and the catalyst hydraulic cylinder comprise double-acting cylinders, the resin hydraulic cylinder fluidly connected to the catalyst hydraulic cylinder in series such that movement of the resin hydraulic cylinder results in corresponding movement of the catalyst hydraulic cylinder (paragraph 38).
With regards to claim 2, the teachings of Faulkner are presented above. Additionally, Faulkner teaches that the resin hydraulic cylinder and the catalyst hydraulic cylinder are identical in size (as seen in Figure 13).
With regards to claim 3, the teachings of Faulkner are presented above. Additionally, Faulkner teaches that the resin chamber has a larger volume than the catalyst chamber (paragraph 38).
With regards to claim 4, the teachings of Faulkner are presented above. Additionally, Faulkner teaches that the system comprises a synchronizing cylinder in fluid communication with the resin hydraulic cylinder and the catalyst hydraulic cylinder (paragraphs 31 and 38, claim 6).
With regards to claim 5, the teachings of Faulkner are presented above. Additionally, Faulkner teaches that the resin hydraulic cylinder, the synchronizing cylinder, and the catalyst hydraulic cylinder each include first and second chambers positioned on opposite sides of a piston, the first chamber of the resin hydraulic cylinder in fluid communication with the hydraulic pump, the second chamber of the resin hydraulic cylinder in fluid communication 
With regards to claim 6, the teachings of Faulkner are presented above. Additionally, Faulkner teaches that the resin hydraulic cylinder, the synchronizing cylinder, and the catalyst hydraulic cylinder are identical in size (as seen in Figure 13).
With regards to claim 7, the teachings of Faulkner are presented above. Additionally, Faulkner teaches that the resin chamber has a larger volume than the catalyst chamber (paragraph 38).
With regards to claim 8, the teachings of Faulkner are presented above. Additionally, Faulkner teaches that the resin hydraulic cylinder, the synchronizing cylinder, and the catalyst hydraulic cylinder are each configured to be actuated independently (paragraph 38).
With regards to claim 9, the teachings of Faulkner are presented above. Additionally, Faulkner teaches that the system comprises a resin load cylinder in fluid communication with the resin injection cylinder and a catalyst load cylinder in fluid communication with the catalyst injection cylinder (paragraphs 38 and 39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746